 Case 3:21-cv-14411-MAS-TJB Document 1 Filed 07/30/21 Page 1 of 3 PageID: 1




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 REPUBLIC_FRANKLIN INSURANCE                             :
 COMPANY                                                 :
 180 Genesee Street                                      :
 New Hartford, NY 13413                                  :
                                                         : CIVIL ACTION NO.:
                Plaintiff,                               :
                                                         :
        v.                                               :
                                                         :
 KEEP IT CLEAN JANITORIAL SERVICE &                      :
 SUPPLY CO., INC.                                        :
 1915 South Broad Street                                 :
 Hamilton, NJ 08610                                      :

                Defendant.
                                          COMPLAINT

       Plaintiff, Republic-Franklin Insurance Company, as and for its claim for relief against

Defendant Keep It Clean Janitorial Service & Supply Co., Inc., states:

       1.      Plaintiff, Republic-Franklin Insurance Company is a corporation organized and

existing under and by virtue of the laws of the State of Ohio, with its principal place of business

at 180 Genesee Street, New Hartford, New York 13413.

       2.      Defendant, Keep It Clean Janitorial Service & Supply Co., Inc. is a corporation

organized and existing under and by virtue of the laws of the State of New Jersey, with its

principal place of business at 1915 South Broad Street, Hamilton, New Jersey 08610.

       3.      This Court’s jurisdiction is founded upon diversity of citizenship pursuant to 28

U.S. Code Section 1332, in that the plaintiff and defendant are citizens of different states, and the

amount in controversy, exclusive of interest and costs, exceeds the sun of $75,000.00.

       4.      At all times material hereto, plaintiff was duly authorized to issue insurance

policies and transact insurance business within the State of New Jersey.
 Case 3:21-cv-14411-MAS-TJB Document 1 Filed 07/30/21 Page 2 of 3 PageID: 2




       5.      Prior to April 11, 2020, plaintiff issued its insurance policy number CPP5001282

(the “Subject Policy”), which insured a commercial building located at 16 West Front Street,

Trenton, New Jersey (the “Subject Premises”) owned by 16 W. Front, LLC (the “Insured”).

       6.      Prior to April 11, 2020, defendant had entered into an agreement with the Insured

wherein and whereby defendant undertook to perform janitorial services at the Subject Premises.

       7.      On April 11, 2020, an employee or agent of defendant, acting within the course

and scope of his or her employment, left the water running to a hose in the mop sink of a second

floor janitorial closet in the Subject Premises and left the building unattended.

       8.      As a result, water flowed throughout both the second and first floors of the

building, causing extensive damage, and causing the Insured to incur a loss of rental income

during a period of time required to make repairs.

       9.      The Insured duly made claim under the Subject Policy for the damages described

in paragraph 8, above, and plaintiff duly made payment to the Insured, or for its benefit, in the

total amount of $408,683.93.

       10.     Under and pursuant to the terms of the Subject policy, and otherwise by operation

of law, and to the extent of the payment described in paragraph 9, above, plaintiff is duly

subrogated to the Insured’s legal rights to pursue a claim against defendant for the damages

described in paragraph 8, above.

                                             COUNT I

       11.     Plaintiff restates and realleges paragraphs 1 through 10, above.

       12.     The damages described in paragraph 8, above resulted from the negligent acts and

omissions of defendant, and its agents and employees, including but not limited to negligence in:

               (a)     Leaving an open faucet unattended and then departing from the Subject
                       Premises;



                                                 2
 Case 3:21-cv-14411-MAS-TJB Document 1 Filed 07/30/21 Page 3 of 3 PageID: 3




                   (b)    Failing to select and properly train competent and qualified employees;
                          and

                   (c)    Otherwise failing to exercise reasonable care under the circumstances.

                                               COUNT II

        13.        Plaintiff restates and realleges paragraphs 1 through 12, above.

        14.        By undertaking to perform janitorial work on the Subject Premises, defendant

impliedly warranted that such work would be performed in a workmanlike fashion.

        15.        Defendant breached its implied warranty of workmanlike performance and, as a

result of such a breach, the damages described in paragraph 8 above occurred.

        WHEREFORE, Plaintiff Republic-Franklin Insurance Company demands judgment

against Defendant Keep It Clean Janitorial Services & Supply Co., Inc. for such damages as will

be proven at trial, together with pre and post-judgment interest as provided by law and costs of

this action.

Dated: July 30, 2021                                     COZEN O’CONNOR, PC
                                                         A Pennsylvania Professional Corporation


                                                         By:           _______________________
                                                                Daniel Q. Harrington (DH0413)
                                                                N.J. Attorney ID No.: 031881984
                                                                457 Haddonfield Road, Suite 300
                                                                P.O. Box 5459
                                                                Cherry Hill, NJ 08002-2220
                                                                (856) 910-5000
                                                                dharrington@cozen.com
                                                                Attorneys for Plaintiff Republic-
                                                                Franklin Insurance Company




LEGAL\53378790\1



                                                    3
